Opinion of the Court
Robert E. Quinn, Chief Judge:
A special court-martial convicted the accused of failing to go to his appointed place of duty, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886. It imposed a sentence which includes a bad-conduct discharge. The convening authority reduced the adjudged period of confinement to thirty days, and, except for the part providing for a punitive discharge, ordered the sentence executed. Execution of the discharge was suspended until the accused’s release from confinement or completion of appellate review, whichever is the later date.
In accordance with Article 65 (b) of the Uniform Code, 10 USC § 865, the record of trial was reviewed by the officer exercising general court-martial jurisdiction. In pertinent part, his action is as follows:
“. . . the sentence, as approved, mitigated and suspended by the convening authority, is approved, but execution of that portion thereof adjudging bad-conduct discharge is suspended for six (6) months, at which time, unless the suspension is sooner vacated, the bad-conduct discharge will be remitted without further action. Hoivever, the suspension will not become effective unless the conduct of the accused has been satisfactory to his commanding officer between the date of trial and the date of this action.” [Emphasis supplied.]
On further review a board of review held that the italicized part of his action constituted an illegal delegation of his authority and was, therefore, void. As authorized by Article 67 (b) (2) of the Uniform Code, 10 USC § 867, the Acting The Judge Advocate General of the Navy requested this Court to consider the following question:
“Was the action of the officer exercising general court-martial jurisdiction over the command conditionally suspending the bad conduct discharge legal and effective to accomplish its intended purpose wherein it *474provided ‘. . the suspension will not become effective unless the conduct of the. accused has been satisfactory to his commanding officer between the date of trial and the date of this action . . .’?”
Strictly speaking, the problem is divisible into two parts. On one side is the matter of the suspen  sion of the discharge, and on the other is its remission. Suspension and remission are distinct legal acts which may involve different considerations. United States v Phillips, 1 USCMA 349, 3 CMR 83. See also, United States v McDaniel, 7 USCMA 56, 21 CMR 182. Here, the convening authority suspended the execution of the discharge for the period of confinement or the completion of appellate review, whichever is later. The general court-martial authority did more than merely approve the suspended sentence. He also provided for the following things: (1) suspension for six months; (2) a condition that the suspension would not take effect unless the prior conduct of the accused was satisfactory to his commanding officer; and (3) automatic remission of the un-executed portion of the sentence at the end of the period of suspension. Since the new six-month suspension period was not related to the completion of appellate review, it could conceivably exceed the original period of suspension approved by the convening authority. Furthermore, the convening authority did not provide any conditions for the suspension.
Without deciding whether a condition precedent can properly be imposed, it is clear that the supervisory authority’s provision for satisfactory prior conduct added to the terms of the original suspension. As a result, the terms of his suspension appear to be more severe than those approved by the- convening authority. If they are more severe, they are illegal. United States v McDaniel, supra. But, the , illegality of the suspension would not affect the separate provision for automatic remission. United States v Marshall, 2 USCMA 342, 8 CMR 142. We need not, however, pause to determine whether the provisions of the two suspensions can be harmonized. See United States v Varnado, 7 USCMA 109, 112-113, 21 CMR 235. More important to military law and to the issue raised by the certified question is whether the supervisory authority can delegate his power to suspend execution of the sentence.
The scope of the powers of a particular court-martial authority is defined by the Uniform Code. United States v Simmons, 2 USCMA 105, 6 CMR 105. Under the Code, a super- visory authority in reviewing a case of this kind has the same powers as the convening authority. Article 65 (b), 10 USC § 865; United States v Frisbee, 2 USCMA 293, 8 CMR 93. The latter can suspend a punitive discharge, and he can remit it. Articles 64 and 71(d), 10 USC §§ 864, 871; United States v Massey, 5 USCMA 514, 18 CMR 138; United States v Watkins, 2 USCMA 287, 8 CMR 87. Can he also delegate these powers? If he can, then the supervisory authority is similarly empowered.
In United States v Sonnenschein, 1 USCMA 64, 72, 1 CMR 64, we pointed - out that the powers of sus- pension and remission are  “nonministerial.” In other words, they are discretionary. A discretionary power can be either delegable or nondelegable. Whether it is the one or the other depends upon the terms of the grant of the power. See Jay v Boyd, 351 US 345, 100 L ed 1242, 76 S Ct 919, Note 8, and dissenting opinion, Mr. Justice Frankfurter, page 372. The grant of the powers in issue is contained in the Uniform Code. Turning to its provisions, we find that whenever Congress conferred a power upon a particular authority in the court-martial system and intended that authority to give others the right to exercise the power, it expressly provided for such designation. Articles 9(a), 22(a) (6) (7), 23(a)(7), 24(a)(4), 71 (b), 74(a), 135, and 140. See also United States v Roberts, 7 USCMA 322, 326, 22 CMR 112; United States v Schuller, 5 USCMA 101, 104, 17 CMR 101. Speaking of a similar situation in United States v Simmons, 2 USCMA 105, 107, 6 CMR 105, we said: “This singling out of specific officials for the *475exercise of the power is itself a weighty argument that Congress intended to limit the power to those designated.”
Added to the careful enumeration by Congress is the fact that established administrative practice contemplates the personal exercise of the powers by the .convening authority when he reviews the record of trial. Manual for Courts- . Martial, U. S. Army, 1921, paragraph 392; Manual for Courts-Martial, U. S. Army, 1928, paragraph 87b, pages 76-77; Manual for Courts-Martial, U. S. Army, 1949, paragraph 87b, pages 95-96; Manual for Courts-Martial, United States, 1951, paragraphs 88e, 94a (2), and 97a, Appendix 14b, page 547. In view of the long-standing nature of this practice, we can assume that it was known to and also acquiesced in by Congress when it enacted the Uniform Code. United States v South Buffalo Ry. Co., 333 US 771, 774-5, 92 L ed 1077, 68 S Ct 868. These considerations lead to the conclusion that Congress did not intend the convening or reviewing authority to delegate his powers of suspension and remission to other persons. Here, the stated condition actually grants to the accused’s commanding officer the power to determine the effectiveness of the suspension. Legally and practically, it delegates the power to suspend. Accordingly, we hold that delegation of his power to suspend by the supervisory authority to the accused’s commanding officer was illegal and void.
The certified question is answered in the negative, and the decision of the board of review is affirmed.
Judge FeRGüson concurs.